Citation Nr: 1549805	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  09-30 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an increased rating for asbestosis and restrictive lung disease, rated as 10 percent disabling prior to February 28, 2011, as noncompensable between February 28, 2011, and December 5, 2012, and as 10 percent disabling as of December 6, 2012.  

3.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.

4.  Entitlement to a rating in excess of 20 percent for internal derangement of the right knee with chondromalacia.  

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to March 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which declined to reopen a previously denied claim for service connection for bilateral hearing loss; denied a claim of entitlement to service connection for tinnitus; continued the 10 percent ratings assigned for asbestosis and restrictive lung disease and right knee osteoarthritis; and continued the 20 percent rating assigned for internal derangement of the right knee with chondromalacia.  This appeal ensued.  

The Veteran presented testimony on the claims denied in the June 2008 rating decision at a hearing before a Decision Review Officer (DRO) at the RO in February 2010.  A transcript is of record.  In a September 2012 rating decision, the RO granted service connection for left ear hearing loss and tinnitus; as such, those issues are no longer before the Board for appellate review.  In a September 2012 statement of the case (SOC), the RO decreased the rating assigned for asbestosis and restrictive lung disease to zero percent effective February 28, 2011.  

In May 2013, the Board issued a decision in which it reopened the previously denied claim of entitlement to service connection for right ear hearing loss and remanded that, and the claims listed on the title page, for additional development.  As noted in May 2013, the September 2012 rating decision reflects the 10 percent evaluation for asbestosis and restrictive lung disease was decreased to zero percent, effective February 8, 2011; as the rating action that implemented the rating reduction did not change the Veteran's overall disability rating and did not result in a reduction of compensation payments, the procedural safeguards of 38 C.F.R. § 3.105(e) do not apply.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) did not apply where there was no change in overall disability rating).

In the Introduction of its May 2013 decision, the Board also noted that the Veteran had filed a notice of disagreement in April 2005 with a January 2005 rating decision that implemented a December 2004 Board grant of a 20 percent evaluation for the service-connected internal derangement of the right knee with chondromalacia such that the current appeal stemmed from the January 2005 rating decision.  This was incorrect.  In his April 2005 notice of disagreement, the Veteran clearly indicated that he was in disagreement with the rating assigned.  However, the Veteran did not appeal the Board's December 2004 decision (in which it was determined that the service-connected internal derangement of the right knee with chondromalacia warranted the assignment of a 20 percent rating and no higher) to the United States Court of Appeals for Veterans Claims (Court).  Given that the Veteran did not appeal the Board's December 2004 rating decision to the Court, that Board decision became final.

The Board notes that it appears the RO considered the Veteran's April 2005 notice of disagreement as a claim for increased rating for the service-connected internal derangement of the right knee with chondromalacia.  This is so because the RO adjudicated a claim for increased rating in a January 2006 rating decision, which continued the 20 percent rating assigned.  The Veteran did not submit a timely notice of disagreement with this rating decision after receiving notice in a January 30, 2006, letter and it became final.  

Given the procedural history in this case concerning the service-connected internal derangement of the right knee with chondromalacia, the Board finds that the appeal concerning that claim stems from a claim for increased rating that was received on September 19, 2007, and adjudicated in the June 2008 rating decision.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  A current diagnosis of right ear hearing loss disability for VA purposes is not of record.

2.  The Veteran's asbestosis and restrictive lung disease was not manifested by FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; FVC of 65- to 74-percent predicted; or DLCO (SB) 56- to 65-percent predicted, either prior to February 28, 2011, or as of December 6, 2012.

3.  Pulmonary function testing (PFT) conducted in March 2011 showed FEV1/FVC ratio of 74.82.  

4.  The Veteran's right knee osteoarthritis is manifested by slight lateral instability, but has not exhibited limitation of flexion or extension so as to merit the assignment of a noncompensable (zero percent) rating under Diagnostic Codes 5260 and 5261, respectively.

5.  The Veteran is in receipt of the maximum rating under Diagnostic Code 5258 for internal derangement of the right knee with chondromalacia.  

6.  The schedular criteria for consideration of a TDIU have not been met and referral for extraschedular consideration is not warranted.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

2.  The criteria for a rating in excess of 10 percent for asbestosis and restrictive lung disease have not been met prior to February 28, 2011.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Codes 6603, 6833 (2015).

3.  The criteria for a 10 percent rating, and no higher, have been met for asbestosis and restrictive lung disease between February 28, 2011, and December 5, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Codes 6603, 6833 (2015).

4.  The criteria for a rating in excess of 10 percent for asbestosis and restrictive lung disease have not been met as of December 6, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Codes 6603, 6833 (2015).

5.  The criteria for a rating in excess of 10 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

6.  The criteria for a rating in excess of 20 percent for internal derangement of the right knee with chondromalacia have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

7.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in October 2007 with regard to the claim for service connection for right ear hearing loss and the claims for increased ratings.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in June 2008.  Additional notice regarding the claims for increased ratings was sent by the RO in a November 2008 letter, and those claims were readjudicated in a July 2009 statement of the case.  Mayfield, 444 F.3d at 1333. 

The duty to assist was also met in this case.  All pertinent VA and identified private treatment records have been obtained and associated with the file and VA has afforded the appellant physical examinations; obtained medical opinions as to the severity of his service-connected disabilities; and afforded the appellant the opportunity to give testimony at a DRO hearing.  The Veteran underwent VA examinations with respect to the claim for service connection for right ear hearing loss in February 2011, June 2012 and May 2013.  He also underwent VA examinations with respect to the increased rating claims and the claim for TDIU in November 2007, February 2011, June 2012, August 2012, December 2012 and August 2013.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

There was also substantial compliance with the Board's May 2013 remand instructions as the RO notified the Veteran that he may submit lay evidence in support of the claims; and VA examinations were scheduled, as discussed above.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also July 2013 letter.  

All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  As VA has substantially complied with the notice and assistance requirements, the appellant is not prejudiced by a decision on the claims at this time. 

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran seeks entitlement to service connection for right ear hearing loss, which he contends is related to his exposure to acoustic trauma during service.  See e.g., February 2010 DRO hearing transcript.  In the September 2012 rating decision that granted service connection for left ear hearing loss and tinnitus, the RO determined that the Veteran's military occupational specialty of fireman apprentice was consistent with acoustic trauma.  Therefore, the Veteran has one of the elements needed to establish a claim of entitlement to service connection, namely evidence of incurrence of an injury during active service.  The crux of this case hinges, therefore, on whether the Veteran has a current right ear hearing loss disability and, if so, whether it is related to his in-service exposure to acoustic trauma.  

The Veteran submitted a December 2005 private treatment record from Hearing Improvement Center, LLC, which shows that speech audiometry revealed speech recognition ability of 96 percent in the right ear and pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
10
30

The Veteran has undergone several VA audio examinations in connection with his claim for service connection for right ear hearing loss.  On the authorized audiological evaluation during a February 2011 VA audio examination, speech audiometry revealed speech recognition ability of 100 percent in the right ear and pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
30

On the authorized audiological evaluation during a June 2012 hearing loss and tinnitus Disability Benefits Questionnaire (DBQ), speech audiometry revealed speech recognition ability of 100 percent in the right ear and pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
20
35

On the authorized audiological evaluation during a May 2013 hearing loss and tinnitus DBQ, speech audiometry revealed speech recognition ability of 100 percent in the right ear and pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
35

The preponderance of the evidence of record is against the claim for service connection for right ear hearing loss.  The Board acknowledges the Veteran's in-service exposure to acoustic trauma and his current complaints, to include when seeking private and VA treatment, of decreased hearing acuity in his right ear.  A current disability, however, is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  In this case, there is no post-service evidence that the Veteran has right ear hearing loss "disability" as defined by VA regulation.  See 38 C.F.R. § 3.385.  Rather, all the audiometric testing results discussed above specifically show that the Veteran does not have a right ear hearing loss "disability" as defined by VA regulation.  There is also no evidence the Veteran exhibited a right ear hearing loss "disability" per VA regulation within one year of his March 1990 discharge from active duty service.  For these reasons, service connection for right ear hearing loss must be denied on both a direct and presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

As the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection was originally established for a right knee disability in a May 1998 Board decision.  The October 1998 rating decision that effectuated that grant established a 10 percent rating for internal derangement of the right knee with osteoarthritis and chondromalacia pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5262, effective February 8, 1993.  

Right knee osteoarthritis was separated from internal derangement of the right knee with chondromalacia in a February 2001 rating decision, which granted a separate 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective October 16, 1997.  The February 2001 rating decision continued the 10 percent rating for internal derangement of the right knee with chondromalacia by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5259; a discussion of  VAOPGCPREC 23-97 was included, with a notation that the symptoms found under diagnostic codes 5259 and 5210 do not overlap.  

As noted above, the rating assigned for internal derangement of the right knee with chondromalacia was increased to 20 percent in a December 2004 Board decision.  The Board determined that the 20 percent rating was warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258.  The January 2005 rating decision that effectuated that grant assigned an effective date of May 10, 1999.  

Service connection was originally granted for asbestosis and restrictive lung disease in a May 1999 rating decision, which assigned a 10 percent rating effective February 8, 1993, pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6603 and 6833.  

The Veteran's claim for increased ratings was received on September 19, 2007, and the June 2008 rating decision that is the subject of this appeal continued the 10 percent rating assigned for right knee osteoarthritis under Diagnostic Code 5010, the 20 percent rating assigned for internal derangement of the right knee with chondromalacia under Diagnostic Code 5258, and the 10 percent rating for asbestosis and restrictive lung disease under Diagnostic Codes 6603 and 6833.  As noted in the Introduction, however, the rating assigned for asbestosis and restrictive lung disease was decreased to zero percent, effective February 28, 2011, see September 2012 rating decision and statement of the case, and then increased to 10 percent, effective December 6, 2012.  See September 2013 rating decision.

Given the foregoing procedural history, the Board must determine whether the Veteran is entitled to a rating in excess of 10 percent for right knee osteoarthritis between September 19, 2006, and the present; a rating in excess of 20 percent for internal derangement of the right knee with chondromalacia between September 19, 2006, and the present; a rating in excess of 10 percent for asbestosis and restrictive lung disease between September 19, 2006, and February 27, 2011; a compensable rating for asbestosis and restrictive lung disease between February 28, 2011, and December 5, 2012; and a rating in excess of 10 percent for asbestosis and restrictive lung disease between December 6, 2012, and the present.  

The Veteran has not presented any arguments as to why he should be assigned ratings higher than those currently assigned for his service-connected right knee and respiratory disabilities.  He did provide limited testimony before a DRO in February 2010, namely that his right knee had worsened such that he was on pain medication and had instability, laxity/weakness/giving way even with a brace on, and occasional swelling; and that he was taking systemic steroid medications for his asbestosis and restrictive lung disease.  See DRO hearing transcript.  

Several lay statements have been submitted in support of the Veteran's claims.  The Veteran's uncle reported that he had experienced great pain with his right knee and had to wear a brace at all times due to his injury and that he had difficulty functioning due to lung issues.  The Veteran's brother reports that the Veteran is limited to activities in which his right knee gives him pain every day of his life and that he takes pain medications when needed to reduce discomfort.  The Veteran's brother also reports that he needs an inhaler for his breathing problems and that his respiratory problems further restrict him from being healthy.  The Veteran's mother reports that he wears a right knee brace; that his pain his greater; that he loses his balance and falls; that his legs give out without warning; and that he has a lot of limitations now and cannot do things he wants to, such as helping her around the house when visiting or participating in activities with his younger brother.  The Veteran's mother also reports that he needs inhalers to breathe.  The Veteran's father reports that he needs an inhaler and right knee brace and that his impairments are keeping him from having a normal life and that they are unable to do and enjoy many of the things they did together.  The Veteran's aunt reports that the Veteran's respiratory and right knee problems are worsening, that he has an inhaler for his lungs, and that these problems are seriously taking away from his quality of life.  See August 2013 VA Forms 21-4138.

Diagnostic Code 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings for limitation of extension with the following ratings assigned: 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

Diagnostic Code 5258 provides a solitary 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 6603 provides the rating criteria for pulmonary emphysema.  A 10 percent rating is assigned for FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted.  A 30 percent rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted.  A 60 percent rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned for FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

Diagnostic Code 6833 provides the rating criteria for asbestosis, which is an interstitial lung disease.  Under the General Rating Formula for Interstitial Lung Disease, a 10 percent rating is provided for FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- to 80-percent predicted.  A 30 percent rating is provided for FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  A 60 percent rating is provided for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is provided for FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  

The medical records associated with the Veteran's treatment are voluminous.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

An October 2006 VA treatment record noted that since the prior week, the Veteran had been experiencing shooting chest pain that radiated from the left side of his sternum down to his lower ribs towards his left side.  He had a low-level pain on a level three constantly, which was caused with chest expansion on breathing.  The pain had been increasing in severity over the past few days.  Lying down made the pain better and walking made it worse.  Associated symptoms were a headache, which began at the time of the chest pain, and feelings of breathlessness and lightheadedness.  The Veteran's Combivent inhaler helped with the breathless feeling sometimes.  The Veteran had had a low grade fever the day prior and had been feeling fatigued.  He also had a cough, which was worse at night, and some sinus congestion.  Physical examination of the Veteran's pulmonary system revealed equal diaphragmatic expansion by percussion.  His lungs were bilaterally clear to auscultation.  The Veteran was moving good air and there were bibasilar fine inspiratory crackles.  The diagnostic impression was that the Veteran showed no active signs of infection, his lungs were clear, and his chest x-ray was unremarkable.  It was likely he had musculoskeletal chest pain.  

An October 2006 treatment record from the VA Veterans Home and Hospital in Rocky Hill indicates that the Veteran was seen with chief complaint of thinking he had pneumonia.  He complained of coughing up yellow/brown phlegm and diarrhea for one week, but denied nausea and vomiting.  He reported his sputum was "foul."  Physical examination of his lungs revealed wheezing in the right upper lobe and scattered rhonchi.  The Veteran also had a congested cough.  The diagnosis was ? bronchitis/upper respiratory infection.  On follow up in December 2006, the Veteran reported he was doing ok and that he had not had a flare-up of chest discomfort.  Physical examination of his lungs revealed that they were bilaterally clear to auscultation.  The diagnosis was emphysema/COPD/asthma/nicotine dependence.  

The Veteran underwent VA joints and respiratory disorders examinations in November 2007.  The examiner reported that review of the Veteran's computerized patient record system showed no complaints over the past year regarding worsening right knee pain and that electromyography (EMGs) performed for evaluation of right lower extremity pain showed no abnormality.  In regards to his respiratory disability, the Veteran reported that he was getting more respiratory attacks and sharp pains across his chest.  He was still smoking about one-fourth of a pack of cigarettes per day.  He had recently been found to have a respiratory infection and had been treated with antibiotics and was feeling better.  His fever had resolved.  The Veteran denied sputum, hemoptysis and anorexia.  He indicated that he may get some shortness of breath with exercise and used an inhaler to feel better.  He was also using the medication Combivent.  The Veteran was working as a recreation assistant, which included receipt of crafts donated on large pallets, which he was able to push and pull.  The Veteran also acted as a chaperone to older veterans when on trips and was still playing baseball as a catcher so he did not have to run.  The Veteran reported using two puffs of his inhaler on an as-needed basis and noted that if he was short of breath, the use of the inhaler improved his breathing enough for him to return to his usual activity.  The examiner noted that asbestosis was a restrictive lung disease, but there was no evidence of pleural plaques on prior x-rays.  In regards to his right knee disability, the Veteran reported that he had tingling in his knee and foot that occurred periodically and that he had a history of sciatic pain, though EMGs had shown no abnormality.  The Veteran reported pain, namely that it "pretty much hurts all the time, rain or cold," but denied other complaints, to include weakness, stiffness, swelling, heat/redness, instability/giving way, "locking," fatigability, and lack of endurance.  The Veteran also denied any significant impact on his employment as a recreation assistant.  Treatment included medication, heat/hot shower, and exercises.  The Veteran reported flare-ups of right knee problems, usually with weather, and noted that his pain was usually at a level four or five that increased to a level eight with flare-up.  The duration of his flare-ups was one to two days.  Precipitating factors included weather or too much exercise.  Alleviating factors included elevation, and medication.  The Veteran indicated that with flare-ups, he did not want to do anything, but would still walk to the chow hall.  

Physical examination of the Veteran's right knee at the time of the November 2007 VA examination revealed no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding or movement.  Range of motion testing revealed flexion from zero to 135 degrees and full extension to zero degrees.  Stability testing was normal.  The Veteran reported constant pain, including pain on repeated use and pain during flare-ups, but did not report fatigue, weakness, lack of endurance, or incoordination with repetition.  The examiner noted that the above factors did not additionally limit joint function.  The examiner reported that PFT conducted on December 14, 2006, which are of record, showed FVC of 82 percent, FEV1 of 88 percent, and ratio of 108 percent.  Interpretation was normal and there was no significant change from a prior report.  A chest x-ray contained an impression of poorly defined pulmonary consolidation in the right upper lobe.  The diagnoses were right knee internal derangement and no evidence of restrictive/obstructive lung disease by recent PFT.  

A December 2007 VA treatment record reveals that the Veteran was seen in consult for cavitary lesion seen on CT scan.  The Veteran reported pain in the left lower chest at rest for two years without fever, night sweat or weight loss.  In November, the Veteran noticed a fever of 102.1 degrees and had chest pain.  He was started on antibiotics for two weeks and the fever went away.  The Veteran was called back for a CT scan of the chest, which showed right upper lobe cavity formation and pleural thickening, which was concerning for tuberculosis (TB).  The Veteran reported that he coughed clear, whitish sputum in the morning.  It was noted that he was still smoking about one half a pack per day and that he had also been diagnosed with asthma and was taking Combivent.  Physical examination of the Veteran's lungs revealed they were bilaterally clear to auscultation and without wheezes.  A November 2007 CT scan of the chest was included and contained an impression of right upper lobe cavity formation and pleural thickening, concerning for TB (differential diagnoses include infection of preexisting bulla or, less likely, malignancy - clinical correlation was recommended) and paraseptal emphysema.  The assessment in December 2007 was cavitary lesion versus superinfected bullae.  

A March 2008 treatment record from the VA Veterans Home and Hospital in Rocky Hill indicates that the Veteran was seen in consultation for crepitus of both knees, though x-rays showed normal knees.  The Veteran reported daily pain at a level five, with some days pain being "off the charts."  The Veteran indicated that he had osteoarthritis and that pain medication had some effect.  The assessment was bilateral knee pain, right much greater than left.  

Another March 2008 treatment record from the VA Veterans Home and Hospital in Rocky Hill documents that the Veteran was seen with chief complaint of wheezing.  Examination revealed coarse bilateral wheezing.  The assessment was wheezing, asthma.  

An April 2008 treatment record from the VA Veterans Home and Hospital in Rocky Hill documents that the Veteran was referred for recommendations from a rehabilitation medicine standpoint as it relates to his bilateral knee pain much greater on the right than the left.  In discussion with the Veteran, he reported that he had been told that he had bone on bone arthritis as well as degeneration of some of the bones in his right knee.  He had severe pain and was finding medication helpful, but felt it could be more helpful, and was using a brace.  Past sessions of physical therapy had not resulted in significant improvement of his knee pain.  X-rays were available and read as normal.  Physical examination revealed exquisite tenderness to palpation with even light touch to his medial right knee.  There was no effusion or ligamentous instability.  He had a positive patellar inhibition and positive patellar grind.  

A May 2008 treatment record from the VA Veterans Home and Hospital in Rocky Hill documents that copies of old MRI dated in May 2005 was obtained, which was read as unremarkable, and that repeat films performed in April 2008 did show questionable calcification of either meniscus or within the joint, especially on the right.  A recommendation for further imaging was made.  Physical examination revealed significant tenderness remaining in the medial joint space, but no significant effusion or ligamentous instability.  The Veteran continued to have positive patellar inhibition and positive patellar grind.  

An April 2008 VA treatment record documents that the Veteran was seen with complaint of right knee pain.  He denied chest pain and shortness of breath, and was still smoking a half pack of cigarettes per day.  The knee pain was described as persistent.  Physical examination revealed pain at a level five, but no warmth.  The assessment was right knee pain.  

A May 2008 VA treatment record indicates that the Veteran reported pain and occasional swelling of the right medial knee, and complaint of occasional locking and giving way.  The Veteran also reported a history of calcium deposits in the knee and was scheduled for a magnetic resonance imaging (MRI).  He denied ever having the knee tapped for fluid, but did report a past steroid injection had been helpful.  Examination of the right knee showed normal range of motion and no increased warmth or swelling, though there was minimal effusion present by the patellar ballotment.  There was also point tenderness over the medial knee and crepitus.  Anterior drawer test was normal and there was normal varus and valgus motion without locking or catching.  The impression was right knee pain with mild effusion.  The physician noted that there may be a component of meniscal injury contributing to his pain.  The Veteran received an injection on the right knee.  No joint fluid was obtained.  

A June 2008 VA treatment record reveals that the Veteran was seen for follow up for recommendations from rehab medicine as it relates to bilateral knee pain, right greater than left.  It was noted that an April 11, 2008, x-ray showed questionable calcification of either meniscus or within the joint, especially on the right.  Physical examination revealed significant tenderness in the medial joint space, but no significant effusion or ligamentous instability and the Veteran continued to have positive patellar inhibition.  In an addendum, it was noted that x-ray review of the right and left knee showed chondocalcinosis in the posterior aspect of the lateral weight bearing compartment, possible old meniscal injury in the right knee, and no acute abnormality or evidence of osteoarthritis.  

An August 2008 MRI of the right knee contained an impression of nonacute partial tear of the lateral collateral ligament at its femoral insertion; thickening of the proximal portion of the medial collateral ligament, consistent with an old healed sprain; and shallow partial thickness articular cartilage defects in the medial femoral compartment and medial aspect of the trochlea.  

A September 2008 VA treatment record indicates that the Veteran reported pain and occasional swelling of the right medial knee, and complaint of occasional locking and giving way.  The Veteran also reported a history of calcium deposits in the knee and a partial tear of the lateral collateral ligament as well as thickening of the medial ligament as seen on MRI.  He wore a knee brace that seemed to help.  Physical examination revealed right knee with normal range of motion and no increased warmth or swelling.  There was minimal effusion present by the patellar ballotment.  There was also point tenderness over the medial knee and crepitus.  Anterior drawer test was normal and there was normal varus and valgus motion without locking or catching.  The impression was right knee with brace in place.  

A November 2008 treatment record from the VA Veterans Home and Hospital in Rocky Hill documents that time was spent reviewing the August 2008 MRI findings.  Physical examination revealed no significant tenderness to palpation in the right medial or lateral joint space, no significant effusion, and no ligamentous instability.  Patellar inhibition and grind testing was negative.  

The Veteran presented for follow up visit in April 2009 with history of fever, cough, and night sweats.  It was noted that he was found to have cavitary infiltrate on CT scan done in November 2007 and was treated with medication and symptoms improved.  Follow up on chest x-ray and chest CT scan showed significant improvement of the right upper lobe cavitary infiltrate and pleural reaction.  The impression at that point had been bacterial infection into the apical bullae.  The Veteran was complaining that he had had multiple sinus infections since his last visit, and that he had been started on medication for another bronchitis episode.  He also complained that he had been having more frequent asthma symptoms and was requiring more frequent use of Combivent.  The Veteran was still smoking.  Physical examination of the chest revealed that it was bilaterally clear.  The findings of a January 2008 CT scan of the chest were reported as showing interval decrease in extent of right apical pleural-parenchymal opacity and interval thinning of wall of one of several right apical cavitary lesions, which were presumed to represent bulla.  PFT from 2006 was reported as normal.  The assessment was apical bullae - ? COPD; history of asthma; apical cavitary infiltrate; history of recurrent respiratory infections.  An April 2009 addendum indicated that a CT of the chest to follow up on the right apical lesion showed stable right apical bulla with pleural based scar/nodularity.  

The Veteran was seen in June 2009 with complaint of worsening right knee pain.  He had been seen for swelling the month prior, but no longer had swelling.  Examination of the right knee showed no effusion, crepitus, warmth or erythema.  There was mild pain with end of range of motion testing in flexion.  The impression was right knee pain, possibly early osteoarthritis.  The Veteran received an injection.

The Veteran was seen for respiratory follow up at VA in January 2010.  He reported feeling great and that he had not had any upper respiratory tract infections in the last year.  He also denied cough, sputum or chest pain.  The Veteran did report more frequent asthma symptoms and frequent use of his Combivent.  Physical examination of his chest revealed that it was clear bilaterally.  The assessments were apical bullae (history of apical infiltrates with cavitary lesions now resolving; no recent infections); history of asthma; and history of recurrent respiratory infection.  

Physical examination of the Veteran's right knee during VA treatment in April 2010 revealed full range of motion but some crepitus with flexion and extension.  There was no effusion, warmth, or erythema.  The right knee was injected.  

A September 2010 VA treatment record documents that the Veteran complained of right knee pain that was worsened with activity.  He wore a knee brace most of the day that helped alleviate pain.  He had noticed some swelling in right knee, but no erythema.  Examination of the knee revealed no effusion, warmth, or erythema.  His right knee was injected.  

The Veteran was seen for respiratory follow up at VA in January 2011.  He reported feeling great but indicated that he had recently had an upper respiratory infection and was sick, but was now improving.  He felt better with inhaler medication but was still bothered by cold air or humid conditions.  He denied cough, sputum or chest pain.  His asthma symptoms varied according to season.  Physical examination of the chest revealed that it was clear bilaterally.  The assessments were apical bullae (history of apical infiltrates with cavitary lesions now resolving; no recent infections) and history of asthma.  

The Veteran underwent a VA joints examination in February 2011, at which time his claims folder was available for review.  In pertinent part, the examiner reported the findings of a 2008 MRI.  The Veteran reported pain at a level four which was constant and worse in the morning.  The pain was located in the medial aspect of the right knee.  Lifting heavy objects, walking short distances, and running caused pain.  The Veteran avoided climbing stairs due to pain.  In certain positions, he felt that there was a significant amount of instability.  The Veteran also reported occasional swelling and locking of the knee and flare-ups in cold weather.  The Veteran was taking Vicodin for pain relief, was getting cortisone shots every one to two years, and had been wearing a knee brace since 1990.  Physical examination of the right knee revealed flexion to 120 degrees times three and extension to zero degrees times three, with pain throughout flexion of the right knee.  There was no incoordination, fatigue or lack of endurance.  Stability testing revealed laxity of the right lateral collateral ligament.  The anterior and posterior cruciate ligaments were normal and McMurray test was negative.  The examiner reported no obvious pain at rest, but pain throughout movement of the right knee joint.  There was no objective evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage or weakness.  Gait was normal and there was no evidence indicating abnormal weight bearing.  The diagnosis was partial tear of the lateral collateral ligament of the right knee, with evidence of an old medial collateral ligament strain; shallow thickness articular cartilage defects in the medial femoral compartment.  

The Veteran also underwent a VA respiratory disorders examination in February 2011, at which time he reported ongoing respiratory problems with diagnoses of asthma, COPD, and asbestosis.  The Veteran reported that he coughed daily and had slight production of sputum, but no hemoptysis, weight loss, or anorexia.  He occasionally had shortness of breath in the cold air or if it is very hot and humid and complained of dyspnea on exertion only if he was in the cold.  The Veteran had had to use his emergency inhaler three to four times a week.  This had improved slightly since his physician had increased the use of his inhaler.  The asthma was worse in the cold air or in the summer.  Treatment included the inhaler and Combivent.  The Veteran denied any periods of incapacitation.  Physical examination revealed that the Veteran had gained 10 to 15 pounds in the last six months.  There was no kyphoscoliosis or pectus excavatum and the bilateral air entry had no added sounds.  The results of PFT done in March 2011 were reported as FVC 88 percent, FEV1 as 95 percent, FEV1/FVC ratio of 74.82, and normal spirometry.  An August 2010 chest x-ray was reported as normal.  The examiner also noted the January 2008 chest CT findings.  The diagnosis was asthma.  The examiner commented that the PFTs did not indicate any restrictive lung disease and, in addition, chest imaging was not consistent with asbestosis or restrictive lung disease.  The Veteran's current complaints of shortness of breath were more likely than not related to his diagnosis of asthma.  

The Veteran was seen by VA in May 2011 with complaint of right knee pain.  Physical examination revealed that he ambulated with a limp and had his right knee braced. There was no right knee warmth, swelling, or effusion, and ligament examination was intact, but there was tenderness to palpation of the medial joint line.  

A July 2011 VA treatment record reveals that the Veteran continued to have right knee pain.  Physical examination revealed minimal soft tissue edema of the medial aspect, but no laxity with medial or lateral stress and no deformity or swelling of the joints.  An MRI of the right knee was conducted in August 2011, which contained an impression of old healed strain of the proximal medial collateral ligament; no other significant finding.  There was no meniscal tear.

The Veteran was seen for follow up at VA for his right knee pain in September 2011, at which time he reported he had been going to physical therapy twice a week for over two months, but continued to have pain requiring daily narcotic medication.  Pain was worse on rainy days.  The Veteran was able to run with a stabilizer on his knee.  He stated that without the medication, he would be unable to get out of bed due to pain.  Physical examination of the right knee revealed no deformity or swelling of the joints and no edema; there was mild pain with lateral stress, but the Veteran was not limping and was walking without the stabilizer.  

An October 2011 VA treatment record reveals that the Veteran was a chronic active smoker who had bilateral apical bullae that had been stable over three years. He had felt stable over the last six months, though he had wheezing and shortness of breath.  The Veteran was still smoking a half pack per day.  Physical examination of the chest revealed bilateral wheezing.  The assessments were apical bullae (? smoking related ? previous infection) which was stable and questionable asthma.  

A November 2011 VA treatment record documents that the Veteran was seen with request for right knee injection.  He was receiving physical therapy for his right knee and reported improvement of his symptoms.  He was also taking Vicodin for his pain.  Physical examination of the right knee revealed full range of active and passive motion with discomfort present.  There was no swelling, warmth or redness on inspection and no effusion or crepitation present.

An April 2012 VA treatment record indicates that the Veteran was seen with complaint of right knee pain present almost all the time and swelling at the end of the day, more on walking.  His right knee brace was not helping him.  He was receiving physical therapy.  Vicodin was not helping him anymore.  The Veteran requested a right knee joint injection.  Physical examination revealed that the Veteran was limping.  He had a right knee brace.  The right knee showed bony hypertrophy, crepitus, and tender joint line, but no local rise of temperature or effusion.  The assessment was chronic right knee pain due to osteoarthritis and chondrocalsinosis.  The right knee was injected.  

A May 2012 VA treatment record documents that the Veteran was seen for follow up for asthma and apical bullae.  He continued smoking, though he had decreased to one-half to one pack a day.  The Veteran reported he had had an exacerbation in the middle of December, secondary to flu.  He did not take the flu shot.  Though cough and congestion had improved since, he continued to cough in the morning.  Physical examination of the lungs revealed bilateral scattered rhonchi.  The impression was mild COPD in chronic smoker who refuses to quit, though with treatment he is essentially asymptomatic and doing well.  

The Veteran underwent a VA knee and lower leg conditions Disability Benefits Questionnaire (DBQ) in June 2012, at which time he was diagnosed with right knee chondromalacia and osteoarthritis.  The Veteran reported that since his last VA examination, he had pain at rest on a daily basis at a level five and that the pain goes to a level eight or nine with any damp or cold weather, bending, squatting, climbing stairs, standing more than 20 minutes, and walking one-quarter of a mile.  He took pain medication prophylactically before any physical activity to alleviate the pain, which brings it back down to a level five.  Pain was mildly alleviated with heat, elevation, rest, and cortisone shots.  The Veteran reported effusion with extreme exacerbations, four to five times a month.  The Veteran also reported excessive fatigability and his knee giving out after a couple of hours.  He denied any new injuries or trauma and was working 24 hours a week doing recreation therapy.  The Veteran wore a custom fit brace provided by VA on a regular basis.  The Veteran reported that flare-ups impacted the function of his right knee and the description mirrored the elevation of pain going up to a level eight or nine and the reports of effusion and giving out discussed in the preceding sentences.  

Range of motion testing at the time of the June 2012 DBQ revealed right knee flexion to 120 degrees and normal extension.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no additional limitation in range of motion following repetitive-use testing, but the examiner noted functional loss and/or functional impairment of the right knee in the form of less movement than normal, excess fatigability, pain on movement, swelling and disturbance of locomotion.  There was also tenderness or pain to palpation for joint line or soft tissue of the right knee.  Muscle strength testing was normal.  Joint stability testing was also completed.  Both anterior instability (Lachman test) and medial-lateral instability were 2+ (5-10 millimeters); posterior instability (posterior drawer test) was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner indicated that the Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment, and that the Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition or a meniscectomy.  A right knee scar was noted, but it was not painful and/or unstable and the total area was not greater than 39 square centimeters (6 square inches).  The examiner also noted right knee crepitus and mild prepatellar effusion and the regular use of a brace.  Imaging studies showing degenerative or traumatic arthritis were noted, but there was no x-ray evidence of right knee patellar subluxation.  The examiner cited a September 2011 x-ray of the right knee which was compared to an April 2004 study and showed evidence of chondrocalcinosis, but no evidence of acute fracture, dislocation, or joint effusion.  This imaging report is of record.  

The June 2012 VA examiner indicated that the Veteran's right knee condition impacted his ability to work, specifically noting a moderate impact on occupation because his trade was construction and he was no longer able to bend, lift, squat or do repetitive heavy lifting without extreme exacerbation of the right knee condition, which left him unable to work in that field.  The examiner determined that the Veteran was only able to work in a sedentary field and that he had only been able to find part-time work at minimum wage rate.  In the remarks section, the examiner summarized that the Veteran had an increase in the severity of his right knee condition, to include increased intensity, duration and frequency of symptoms; more frequent flares; loss of endurance and fatigability; limitation in activities; use of a knee brace on a regular basis; occupational impairment; and moderate functional impairment.  It was also noted that the Veteran remained independent in activities of daily living.  

A July 2012 VA treatment record documents that the Veteran went for an urgent visit because he had more right knee pain without injury or trauma.  An x-ray was taken that showed preserved joint spaces, chondrocalcinosis, and some suprapatellar fullness of the soft tissues.  There was no radiographic evidence of fracture or dislocation and no aggressive bone destruction.  The impression was chondrocalcinosis with small joint effusion.  

It appears the Veteran underwent another VA knee and lower leg conditions DBQ in August 2012.  Many of the findings are identical to those in the June 2012 report.  Of note, however, is the examiner's notation that range of motion testing revealed right knee flexion to 120 degrees with pain beginning at 120 degrees, and normal right knee extension without objective evidence of painful motion.  The examiner also noted that the Veteran had had arthroscopic or other knee surgery, namely surgery in June 1991 and May 1994 for internal derangement of the right knee.  It was also reported that the Veteran regularly used a knee brace for help with right knee stability.  

A December 2012 VA treatment record notes that the Veteran had been having more pain and popping in the right knee since September and was now wearing a brace.  It was noted he had already undergone physical therapy and that pain medication was effective, but he was taking it up to three times a day, at times twice daily.  Knee pain was worse in the winter with cold weather as well as with certain activities.  Physical examination revealed that the Veteran's chest was clear to auscultation and that there was right knee crepitus and use of a brace, but no effusion.  The assessments were knee pain and asthma/COPD, controlled with inhalers.  

The Veteran underwent a VA respiratory conditions DBQ in December 2012, at which time he was diagnosed with COPD and interstitial lung disease (asbestosis).  In pertinent part, it was noted that the Veteran had been smoking one half a pack of cigarettes per day for 32 years and that he was unemployed (last worked in October 2012).  The Veteran reported that he had shortness of breath that seemed to be worse with humid and cold weather, running, swimming, and physical exertion.  He indicated that he would stop and rest and if symptoms did not resolve, he would use his inhaler.  The Veteran also reported that he had a cough with upper respiratory infection and that he last had one in September that did not require antibiotic treatment.  He had no problem working inside, but did have problems when he is outside from cold to humid weather.  The examiner reported that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medication, but did require the use of inhaled medications in the form of daily inhalation bronchodilator therapy and daily inhalation of anti-inflammatory medication.  The Veteran also required the daily use of oral bronchodilators, but not antibiotics or outpatient oxygen therapy.  The examiner reported that the Veteran's breath sounds were clear, that he had regular cardiac rhythm and rate, and had no lower extremity edema.  The findings of an August 2010 chest x-ray (which was normal and is of record) and February 2010 CT scan (which showed stable biapical pleural-parenchymal scarring and bullous change, not appreciably changed compared with April 2009 or January 2008) were noted.  The examiner also reported that PFT had been performed and that they accurately reflected the Veteran's current pulmonary function.  The PFT reported was conducted in December 2012 and showed pre-bronchodilator results were FVC of 76 percent predicted; FEV-1 of 83 percent predicted; FEV-1/FVC of 110 percent predicted; and DLCO of 70 percent predicted.  Post-bronchodilator results were FVC of 76 percent predicted; FEV-1 of 83 percent predicted; and FEV-1/FVC of 109 percent predicted.  The examiner noted that the DLCO most accurately reflected the Veteran's level of disability.  The Veteran's respiratory condition did not impact his ability to work.  In the remarks section, the VA examiner reported that based on review of the records, the Veteran had evidence of stable biaplical pleural-parenchymal scarring and bullous changes on CT scan from February 2010.  The pleural-parenchymal scarring is likely from his asbestos exposure.  The emphysematous changes and COPD are likely from his extensive history of smoking.  There was no medical literature to support that emphysema/COPD is secondary to asbestos exposure or exposure to jet fuel; however, the Veteran has mild restrictive lung physiology based on the PFTs and, as a result, he had mild functional impairment.  See also addendum opinion.  

A January 2013 VA treatment record documents that the Veteran presented for asthma follow-up.  He said his breathing had been doing fairly well, though it was worse in the winter and summer months.  He said he often woke up feeling short of breath, but was able to control his breathing without Albuterol.  It was noted he took his albuterol three to five times per week and that it helped when he felt he could not get his breathing under control.  The Veteran reported that his most recent asthma attack was that morning and was accompanied with some lightheadedness and shortness of breath, but he did not need to take albuterol.  He had never been hospitalized for an asthma exacerbation.  He did not sleep well due to chronic knee pain, but said he had never been woken up with the feeling that he cannot breathe.  He reported that his roommate sometimes says he coughs in his sleep and sometimes it can sound bad.  The Veteran denied headache, fever, chills, cough, rhinorrhea, chest pain, orthopnea, nausea, vomiting, and diarrhea.  The Veteran was working part-time in construction with some exposure to dust, but he said he wore a mask and had no problems with his asthma.  He was smoking 5-10 cigarettes daily and was trying to quit.  Physical examination of his chest/lungs revealed scattered expiratory wheezes over the bilateral upper lung fields.  The assessment was history of asthma and current smoker who presents for asthma follow-up; asthma currently controlled, and patient is compliant with medication regimen.

The Veteran underwent another knee and lower leg conditions DBQ in August 2013, at which time he was diagnosed with right knee degenerative joint disease (DJD) and chondromalacia.  The Veteran reported that he had chronic right knee pain at a level seven, which was worse (at a level 10) with weight bearing and increased activity.  He indicated that he takes three Percocet a day, which takes the edge off but does not relieve the pain.  He also reported he had had three steroid injections to his right knee with only temporary relief and that he had been given a new knee brace that seemed to help, though he reported that if he does not wear the brace, his knee gives out.  The Veteran also reported intermittent swelling with increased activity, but denied redness or heat.  He noted his activity was more limited because of his knee, that he could stand/sit for two hours before he gets up and moves around, and that his knee cracks/pops a lot.  These problems were also noted by the Veteran to be flare-ups impacting the function of the right knee.  Range of motion testing revealed right knee flexion to 140 degrees and normal extension, both without objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions without additional limitation in range of motion of the right knee following repetitive-use testing.  The examiner noted functional loss and/or functional impairment of the right knee in the form of excess fatigability; atrophy of disuse; and interference with sitting, standing and weight-bearing.  The examiner also reported tenderness or pain to palpation for joint line or soft tissues of the right knee.  Muscle strength testing and joint stability testing were normal and there was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  The examiner did note evidence of muscle wasting in the calf and thigh.  The left thigh measured 50 centimeters and the right thigh measured 48 centimeters; the left calf measured 36.5 centimeters and the right calf measured 36 centimeters.  The Veteran regularly used a brace for his right knee DJD and chondromalacia.  Imaging studies of the right knee been performed and degenerative or traumatic arthritis was documented, but there was no x-ray evidence of patellar subluxation.  The examiner also noted the findings of MRIs conducted in August 2008 and August 2011 and reported that an August 2013 x-ray of the right knee, which was compared to a July 2012 study, showed evidence of chondrocalcinosis and mild joint space narrowing noted involving the patellofemoral joint space, but no evidence of fracture-dislocation.  

The August 2013 VA examiner reported that the Veteran's right knee condition impacted his ability to work, citing that the Veteran reported his activity was more limited because of his knee, and that he can stand/sit for two hours before he gets up and moves around.  In the remarks section, the VA examiner noted that right knee DJD and chondromalacia was causing moderate functional impairment as a result of chronic pain that is worse with increased activity; that the Veteran would have trouble performing a physical job because of increased pain with weight bearing activity; and that the Veteran would be able to perform a sedentary job as long as he could get up and change positions every two hours.  The examiner also indicated that there was insufficient evidence or objective exam findings that would provide a reliable prediction of decreased functional ability during flare-ups or when the knee is used repeatedly of a period of time.  Based on the available evidence and exam findings, it was not possible, without resorting to speculation, for the examiner to predict within a reasonable degree of medical certainty a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.  

The Veteran underwent another respiratory conditions DBQ in August 2013, at which time he was diagnosed with asthma, COPD, and interstitial lung disease in the form of asbestosis.  The Veteran reported that his symptoms were pretty much unchanged since the December 2012 VA examination.  The examiner noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications, but that it did require the use of inhaled medications in the form of intermittent use of inhalational bronchodilator therapy and daily use of inhalational anti-inflammatory medication.  The Veteran's respiratory condition also required the intermittent use of oral bronchodilators, but not the use of antibiotics or outpatient oxygen therapy.  In regards to his asthma, the examiner noted that the Veteran had had four or more asthma attacks with episodes of respiratory failure in the past 12 months, but had not had any physician visits for required care of exacerbations.  The examiner noted the findings of the February 2010 CT scan, the August 2010 chest x-ray, and the December 2012 PFTs.  It was noted that the Veteran's restrictive airway disease was the condition predominantly responsible for the limitation in pulmonary function.  The examiner reported that the Veteran's respiratory condition impacted his ability to work because he had shortness of breath with physical exertion such as repetitive heavy lifting and working outside in the cold or hot/humid weather.  In the remarks section, the examiner noted that the restrictive airway disease was causing mild functional impairment as a result of dyspnea, which would limit his ability to work in a physical job but would not preclude him from working at a sedentary job.  In regards to both the respiratory and right knee service-connected disabilities, the examiner noted that both conditions would preclude the Veteran from working in a physical job, but the examiner was unable to determine to what degree each would contribute without resorting to speculation.

The preponderance of the evidence of record supports the assignment of a 10 percent rating for asbestosis and restrictive lung disease between February 28, 2011, and December 5, 2012, the timeframe during which the Veteran is currently in receipt of a noncompensable rating.  This is so because the PFT conducted in March 2011 showed FEV1/FVC ratio of 74.82, which meets the criteria for a 10 percent rating under Diagnostic Code 6603.  

A rating in excess of 10 percent is not warranted under either Diagnostic Code 6603 or Diagnostic Code 6833 for asbestosis and restrictive lung disease at any time during the appellate period.  This is so because the Veteran's asbestosis and restrictive lung disease was not manifested by FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; FVC of 65- to 74-percent predicted; or DLCO (SB) 56- to 65-percent predicted, either prior to February 28, 2011, or as of December 6, 2012, the timeframes during which the Veteran is in receipt of 10 percent ratings, or between February 28, 2011, and December 5, 2012.  See PFTs dated December 14, 2006, March 2011, and December 2012.  

Given the assertions raised during the February 2010 DRO hearing regarding the Veteran's use of steroid medication, the Board has considered the diagnostic criteria used to evaluate asthma, namely 38 C.F.R. § 4.97, Diagnostic Code 6602, which provides ratings in excess of 10 percent for daily inhalational or oral bronchodilator therapy, inhalational anti-inflammatory medication, systemic (oral or parenteral) corticosteroids, and immuno-suppressive medications.  Asthma, however, which the Veteran does have, is an obstructive lung disease, and the Veteran is only service-connected for asbestosis and restrictive lung disease.  As such, the diagnostic criteria found at 6602 are not for application in this case.  

In regards to the Veteran's right knee disabilities, the Board notes at this juncture that the assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  

In this case, the Board finds that the Veteran's service-connected right knee osteoarthritis is more appropriately evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 than Diagnostic Code 5010, as this criterion reflects the Veteran's predominant disability picture.  This is so because during the appellate period, the Veteran has never exhibited flexion or extension limited to a compensable degree under Diagnostic Code 5260 or 5261, respectively.  Rather, at worst, the Veteran's flexion has been limited to 120 degrees, which is 60 degrees more than what is needed to assign a noncompensable (zero percent) rating under Diagnostic Code 5260, and the Veteran's extension has always been normal, which is 5 degrees more than what is needed to assign a noncompensable (zero percent) rating under Diagnostic Code 5261.  On the other hand, the Veteran has consistently reported right knee instability; moreover, during the February 2011 VA examination, stability testing revealed laxity of the right lateral cruciate ligament and during the June 2012 DBQ, stability testing showed anterior and medial lateral instability.  For these reasons, the Board finds that the 10 percent rating assigned for right knee osteoarthritis is more appropriate under Diagnostic Code 5257.  This change in diagnostic criteria for the service-connected right knee osteoarthritis is permissible as the 10 percent rating assigned under Diagnostic Code 5010 has only been in effect since 1997 and is not a protected rating.  See 38 C.F.R. § 3.951(b); see also Murray v. Shinseki, 24 Vet. App. 420, 426 (2011).  A rating in excess of 10 percent is not for assignment in this case as the objective evidence does not more nearly approximate moderate lateral instability in the right knee.  See February 2011 VA examination; June 2012 DBQ.  

In regards to the service-connected internal derangement of the right knee with chondromalacia, the currently assigned 20 percent rating is the maximum rating allowed under Diagnostic Code 5258.  As such, the assignment of a rating in excess of 20 percent is impossible under this diagnostic criterion.

The Board has considered the remaining diagnostic criteria related to the knees to determine whether increased ratings, or an additional separate compensable rating, are warranted for the right knee under these provisions.  See Schafrath, 1 Vet. App. at 593.  Most of the remaining diagnostic codes, however, are simply not applicable to the Veteran's service-connected right knee disabilities as there is no evidence of ankylosis (Diagnostic Code 5256); symptomatic removal of the semilunar cartilage (Diagnostic Code 5259); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  See VA and private treatment records; VA examination reports.

The Board has also considered other provisions which might provide for a higher evaluation with respect to the right knee disabilities, including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Diagnostic Codes 5257 and 5258, however, do not evaluate the Veteran's right knee disabilities with respect to range of motion; therefore, sections 4.40 and 4.45, with respect to pain on motion, are not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

The Board has also considered whether a separate rating is warranted for the scar associated with the right knee disability.  The reference to the right knee scar do not support the assignment of a separate rating as the scar is not deep and does not cause limited motion in an area that exceeds six square inches; is not deep and nonlinear in an area of at least six square inches but less than 12 square inches; is not superficial without causing limited motion or superficial and nonlinear in an area of 144 square inches or greater; is not superficial and unstable or painful on examination; nor does the scar limit the Veteran's right knee function.  See 38 C.F.R. § 4.119, Diagnostic Codes 7801-7805 (2007); 73 F.R. 54708 (Sep. 23, 2008); see also June 2012 DBQ.  Accordingly, a separate compensable rating for the right knee scar is not warranted.

In sum, the preponderance of the evidence supports the 10 percent rating for right knee osteoarthritis under Diagnostic Code 5257 instead of Diagnostic Code 5010, and the 20 percent rating for internal derangement of the right knee with chondromalacia under Diagnostic Code 5258.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected right knee disability picture is not so unusual or exceptional in nature as to render the currently-assigned ratings inadequate at any time during the period on appeal.  The Veteran's service-connected right knee disability is evaluated under the Schedule of Ratings for the Musculoskeletal System, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.71a.  The Veteran's right knee disability is manifested by subjective and objective evidence of pain, instability, limited motion, crepitus, tenderness, effusion, and popping.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 20 and 10 percent disability ratings assigned.  Ratings in excess of those currently assigned are provided for certain manifestations of a knee disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 10 and 20 percent disability ratings assigned for the Veteran's right knee more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

The Board also finds that the Veteran's service-connected respiratory disability picture is not so unusual or exceptional in nature as to render the currently-assigned ratings inadequate at any time during the period on appeal.  The Veteran's service-connected respiratory disability is evaluated under the Schedule of Ratings for the Respiratory System, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.97.  The Veteran's respiratory disability is manifested objective evidence on PFT.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 10 percent disability rating assigned.  Ratings in excess of 10 percent are provided for certain manifestations of a respiratory disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 10 percent disability rating assigned for the Veteran's respiratory disability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  

In its May 2013 decision, the Board determined that the issue of entitlement to a TDIU had been raised because a June 2012 VA examiner determined that the Veteran's right knee disabilities had a moderate impact on occupational functioning and a June 2012 VA audio examination noted adjustments must be made due to hearing loss and tinnitus.  No formal application for entitlement to a TDIU has been received.  

In this case, the Veteran is service-connected for several disabilities, namely internal derangement of the right knee with chondromalacia (20 percent disabling); right knee osteoarthritis (10 percent disabling); tinnitus (10 percent disabling); asbestosis and restrictive lung disease (10 percent disabling); and left ear hearing loss (zero percent disabling).  The Veteran's combined rating has been 40 percent as of May 10, 1999.  See e.g., September 2013 rating decision; see also 38 C.F.R. § 4.25.  Given the foregoing, the Veteran has not met the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) at any time during the period that is the subject of this appeal.  The Board must consider the provisions of 38 C.F.R. § 4.16(b), however, which provides for referral of cases for extraschedular consideration if a Veteran is unemployable by reason of service-connected disability, but does not meet the schedular requirements for consideration under 38 C.F.R. § 4.16(a) (2015). 

For a Veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, it is necessary that the record reflect some factor which places the case in a different category than other Veterans with equal rating of disability.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Board does not currently have jurisdiction to authorize an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation for extraschedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b). 

As noted above, the Board has determined that the criteria for the currently assigned disability ratings for the right knee and respiratory disabilities more than reasonably describe the Veteran's disability level and symptomatology such that no extraschedular referral pursuant to 38 C.F.R. § 3.321(b) is required.

The Board also finds that the Veteran has not satisfied the requirements for extraschedular referral under 38 C.F.R. § 4.16(b).  The Board acknowledges that it appears the Veteran last worked in October 2012.  See December 2012 VA respiratory conditions DBQ.  The Veteran has undergone several VA examinations, however, and while some of the examiners have indicated the Veteran's service-connected disabilities would affect employment, none have indicated that employment would be precluded due to his service-connected disabilities.  In that vein, the examiner who conducted the June 2012 knee and lower leg conditions DBQ determined that the Veteran was able to work in a sedentary field and that he had been able to find part-time work at minimum wage rate; the examiner who conducted the December 2012 VA respiratory conditions DBQ stated that the Veteran's respiratory condition did not impact his ability to work; the examiner who conducted the August 2013 knee and lower leg conditions DBQ determined that the Veteran would be able to perform a sedentary job as long as he could get up and change positions every two hours; and the examiner who conducted the August 2013 respiratory conditions DBQ determined that the Veteran's respiratory condition would not preclude him from working at a sedentary job.  

Given that the Veteran has been deemed capable of performing the physical and mental acts required by sedentary employment, extraschedular referral under 38 C.F.R. § 4.16(b) is not warranted.



ORDER

Service connection for right ear hearing loss is denied.  

A rating in excess of 10 percent is denied for asbestosis and restrictive lung disease prior to February 28, 2011.

A 10 percent rating, and no higher, is granted for asbestosis and restrictive lung disease between February 28, 2011, and December 5, 2012.

A rating in excess of 10 percent is denied for asbestosis and restrictive lung disease as of December 6, 2012.  

A rating in excess of 10 percent for right knee osteoarthritis is denied.

A rating in excess of 20 percent for internal derangement of the right knee with chondromalacia is denied.  

Entitlement to a total disability rating based on individual unemployability is denied.  



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


